﻿Your election to the presidency of the General Assembly
at its fifty-second session, Sir, gives me the pleasant
opportunity to congratulate you most warmly and to wish
you all the best for success in carrying out the noble task
entrusted to you.
I wish also to pay tribute to your predecessor,
Ambassador Razali Ismail, who discharged his mandate
with a skill and effectiveness that earned our respect and
appreciation.
My praise goes also to Mr. Kofi Annan, who since
taking up his duties has worked with courage and
selflessness to revitalize the Organization with a view to
bringing it into step with the times and with the
aspirations of the peoples it brings together.
10


We are meeting once again at a time when it is being
confirmed and reconfirmed that the international
Organization is facing a comprehensive transition involving
two fundamental questions: whether mankind is able, first,
to form a concept of the Organization and to put that
concept into practice, and secondly, to ensure that the
concept and its implementation enjoy universal participation
rather than being the sole preserve of the dominant Powers.
The fact is that this transition has both a political and
a strategic dimension. Now, soon after the cold war, the
closure of the East-West rift and the end of the bipolar
system, we must find a new pattern of balances in order to
establish a new, more just and more unified world order, a
world order that respects the interests and aspirations of all,
a world order that quite simply restores the values and
ideals on which our Organization was built.
This transitional phase also has a basic economic
dimension: the challenge of globalization, which must be
faced by us all in unity so that there will be room for the
aspirations of each of us. The test is to master
globalization, for unbridled globalization would bring new
setbacks and new exclusions, which would pose a threat to
all.
Finally, this transition has a new dimension: that of
coping with threats thus far misunderstood or
underestimated, such as the scourges of international
terrorism, drug trafficking, international organized crime
and environmental degradation. In a related vein, we must
share the objective of establishing States based on the rule
of law, human rights and good governance as the
foundation of the new international relations we are
building.
Clearly, the United Nations is an active partner in this
global transition; hence, it must first of all adapt itself to
ongoing changes so that it can influence their development.
The Secretary-General has in fact taken the good step of
beginning reflection along these lines, for which we
commend him, and has taken the initiative to reform the
Organization.
Here, let me share some of my thoughts on this great
plan for the future.
My first thought is somewhat methodological in
nature. In the package of reforms submitted we distinctly
see those which come within the sole purview of the
Secretary-General of our Organization, and he has the right
as well as the duty to implement these reforms. But at the
same time, it is equally clear that other proposed reforms
come only within the purview of Member States, which
must naturally discuss them before taking a decision.
My second thought gives me the opportunity first of
all to express our satisfaction at the inclusion of new
priorities in United Nations activities — be they in the
area of human rights, humanitarian affairs, the
environment, combating terrorism or the crackdown on
drug trafficking. These are all new universal concerns,
and the United Nations has a central place in dealing with
them.
Having said that, the objective of streamlining our
Organization’s activities should not sacrifice what has
been and remains the very reason for being of the United
Nations — the two pillars on which it has always rested,
namely peace and development.
From this standpoint, international cooperation for
development, as much as international security and
disarmament affairs, must not suffer on account of the
restructuring contemplated. Otherwise, the credibility and
effectiveness of the United Nations would be eroded in
these areas of action, which are destined to remain at the
forefront of the challenges which our countries will have
to face.
My third thought concerns the financial crisis of our
Organization. Proposals made by the Secretary-General,
be it to introduce a new culture of management of
resources or to create a revolving fund, are of some
interest. However, it is important that Member States be
motivated, first and foremost, by the obligation they have
pursuant to the provisions of the Charter to pay their
contribution to the budget of the Organization regularly
and fully. This, in effect, is where we find the genuine
and lasting solution to a problem which seems to go on
indefinitely and which should be distinguished and solved
as such, without its serving as justification for depriving
the United Nations of essential functions which it intends
to undertake in the service of all.
My fourth thought relates to the United Nations
General Assembly. If it has become absolutely necessary
today to streamline the work of this central body and to
re-examine its programme and work methods, we should,
by the same token, see to it that the Assembly continues
to be the special forum of States where essential issues
concerning peace, security and development can be
debated and considered. This is certainly one of the most
appropriate ways to ensure effective participation in the
11


management of world affairs, in our quest for solutions to
international problems, and to promote genuine
democratization of international relations.
In the era of democracy, transparency and proper
management that we are claiming for our countries, there
is nothing more normal than to insist, together, on the same
values and principles in this Organization which unites us.
It is in this same spirit that we see the problem of the
legal nature of General Assembly decisions and resolutions,
which should be given the necessary effectiveness. It is also
in this spirit that we see the problem of re-balancing the
powers of the Secretary-General and the General Assembly,
which should come consistently within the scope of
redefining all the relationships among the principal organs
of the United Nations.
Finally, and this is my last thought, a revision of the
United Nations Charter is of crucial importance and
requires in-depth thought which would raise our
Organization to a level on par with the vision, principles
and objectives which are inherent in it.
In this same line of thought, and even if this goes
beyond the context of reforms proposed by the Secretary-
General, I would like to refer to the issue of the expansion
of the Security Council. The Council is, quite obviously,
the body whose role and responsibilities best reflect the
hopes, expectations and, above all, the frustrations of
States. Consequently, it is important that the reform tries to
reflect correctly the qualitative and quantitative changes
which have taken place in international relations.
The enhancement of the political and moral authority,
as well as the legitimacy, of this vital body requires a
balanced representation within it, whether with regard to
permanent or non-permanent seats. Furthermore, any
decisions regarding its expansion and the revision of its
methods of deliberation and decision-making would benefit
by having the broadest possible support of Member States.
The declaration of the Ministers for Foreign Affairs of
the Non-Aligned Countries in New Delhi in April 1997,
which was reaffirmed here in New York, and that of
African heads of State and Government in Harare in June
1997 are, in this regard, valuable contributions for our
collective thinking regarding the membership and
functioning of the Security Council which we all hope will
serve our common expectations.
Among the new challenges facing the international
community, terrorism is the one which apparently is the
most formidable because of its threats not only to the
basic rights of the individual but also to the very
democratic foundations of our societies. No State can
consider itself immune from these threats in the long run.
In this regard, we should welcome the international
community’s awareness which has taken shape of the real
nature of this phenomenon. This has been accompanied
by greater mobilization of efforts against this scourge,
which, above and beyond hindering economic and social
development of States, engenders the most serious
dangers to international peace and security. In addition,
we should welcome the decision of the General Assembly
to include the campaign against international terrorism
among the major priorities in its medium-term plan of
action. The present stage requires that we make effective
use of every achievement by guiding United Nations
action in an innovative and practical direction, based on
operational legal aspects of multilateral activities against
terrorism.
In the same vein, the conclusion of an international
convention to suppress acts of terrorism in an integrated,
global manner must be one of the major priority areas for
more effective international action. The international
community must, above all, resolutely respond to the
needs of the struggle against terrorism, depriving terrorists
of sanctuary and strictly abiding by the relevant
international instruments.
In every sphere, Algeria is continuing to work for
the emergence and consolidation of mutually beneficial
frameworks for dialogue, solidarity and cooperation and
for the promotion of relations based on confidence,
mutual respect and common interest. That is what guides
Algeria in its commitment to building a Maghreb that is
united, acts in solidarity and is stable and prosperous.
Algeria, which has made the Maghreb project a national
priority, is resolved to work together with its partners
there to relaunch the process of building the Maghreb on
a solid and durable basis.
To this end, my country is contributing to the search
for a just and lasting solution to the question of Western
Sahara. Aware of its responsibilities as both a
neighbouring country and an official observer of the
Settlement Plan, Algeria has repeatedly urged the
12


international community to shoulder its responsibilities with
regard to the peace process in Western Sahara. The recent
agreement in Houston, resulting from the direct talks
between the Kingdom of Morocco and the POLISARIO
Front, under the auspices of Mr. James Baker, the Personal
Envoy of the Secretary-General, brought a solution to
problems that had until then prevented implementation of
the United Nations Settlement Plan. This constitutes major
progress towards the final settlement of this conflict, and
Algeria, like the rest of the international community, is
delighted. Concerned for the stability and security of the
region, Algeria will continue to make a full contribution to
the efforts of the Secretary-General and his Personal Envoy
aimed at the holding of a referendum to enable the people
of Western Sahara freely to exercise their right to self-
determination.
In the Mediterranean almost a quarter of a century ago
my country distinguished itself through its pioneering role
in highlighting the indivisible link between the two coasts
of our common sea with regard to security and cooperation
matters. The Helsinki process began at that time. Because
of its dedication to the Barcelona process, Algeria is today
continuing to work to establish and consolidate permanent
frameworks for dialogue and cooperation so as to ensure
that we deal in a satisfactory manner with the political,
security, economic and human concerns of all the States in
the European-Mediterranean theatre as well as the
legitimate aspirations of their peoples. We are encouraged
in this regard by the reaffirmation at the Second Euro-
Mediterranean Conference, held in Malta on 15 and 16
April 1997, of the dedication of the Mediterranean countries
to the Barcelona process, which rightly constitutes a major
political achievement that should be preserved and promoted.
In the same context, I am pleased to refer to the
holding of the fourth meeting of Foreign Ministers of the
Mediterranean Forum in Algiers on 11 and 12 July. This
provided the European-Mediterranean theatre with a special
meeting place for dialogue to foster mutual understanding
and give a new dynamic to the promotion of the European-
Mediterranean partnership, at both the multilateral and
bilateral levels.
Within the Mediterranean theatre, recent developments
in the Middle East are in many respects causing great alarm
and legitimate concerns on the part of the international
community. Prospects for peace that were recently opened
up by the peace process now seem dangerously distant, and
fear of a return to confrontation is increasing every day.
At the heart of the current impasse are the Israeli
Administration’s renunciation of the Oslo declaration and
the Washington agreements; its negation of the principle
of land for peace and its refusal to resume negotiations at
the point at which they were suspended; and its
continuing policy of settlement, including in Al-Quds Al-
Sharif, where a programme of systematic judaization is
continuing. The Israeli Administration must understand
that only a lasting peace — that is, a just and
comprehensive peace — can ensure genuine security for
all the peoples of the region.
The revitalization of the peace process requires the
Israeli Administration urgently to end its unilateral
actions, which are contrary to the spirit and letter of the
commitments that it entered into.
Similarly, it cannot indefinitely and with impunity go
against the will of the international community, which has
set as an absolute requirement for peace withdrawal from
the Golan and southern Lebanon, as well as the right to
self-determination of the Palestinian people, including
their right to an independent State with Al-Quds Al-Sharif
as its capital.
Also in that part of the world the Iraqi people are
continuing to suffer unjustly from the effects of a cruel
embargo. My country can only renew its appeal for the
lifting of sanctions, which have lasted for too long and
cannot be justified today. This appeal also applies to the
situation of the Libyan people, who also continue to be
subjected to an embargo that is as unjust as it is invalid.
Given the start of the process of disengagement from
Africa by the international community, and the dangers of
marginalization, Africa’s resurgence demonstrates its firm
determination to take charge of its destiny and to break
the cycle of dependence once and for all. This welcome
development also demonstrates the collective
determination of Africa to face the considerable
challenges that confront it by relying first and foremost
on its own resources. In fact, every day Africa gives the
lie to the theory that it is condemned to be a zone without
laws or development, a zone of insecurity and instability.
The democracy and pluralism, which are gaining
ground every day in Africa and taking firm hold and the
economic growth at rates that are often spectacular, point
to new development prospects. At the same time, Africa
is showing a promising capacity for conflict management
and resolution.
13


The establishment of the Organization of African
Unity Central Organ’s Mechanism for Conflict Prevention,
Management and Resolution and the Treaty setting up the
African Economic Community are the product of the spirit
of solidarity and mutual assistance which is rooted in
African culture and of a strategy for giving fresh impetus
to intra-African factors of integration and complementarity.
This is the forum to state that the international community
must encourage and help these praiseworthy efforts.
In this regard, we welcome the convening of a special
ministerial meeting of the Security Council on Africa,
which is a major political advance. We venture to hope that
we are thereby taking steps towards international solidarity
with the African continent, which will finally be considered
an active partner which cannot be excluded from
humankind’s great march towards the fulfilment of its
destiny.
The signs of recovery which have recently been
evident through the growth of the world economy are a real
source of satisfaction. However, this slight improvement
needs to be consolidated so as to make it the lasting trend
of the end of the century.
In this regard, it is particularly important that the
problems of development around the world, and particularly
in developing countries, be given priority, since the current
contribution of developing countries is still well below their
potential and falls short of the role they legitimately want
to play.
The phenomenon of globalization, which promises so
much, instead continues to bring great uncertainty to the
countries of the South, which is compounded by concern at
seeing many of them further marginalized and even
excluded from the long-awaited overall development
process they so desire. This state of affairs is mainly due to
a structure of international relations still marked by the
North-South divide. It highlights the continuation of the
basically adverse nature of an international economic
environment characterized by the North’s increasing
monopoly of the decisive elements of development: trade,
financial and stock markets, flows of capital and
investment, and technology transfer.
The countries of the South have made economically
and socially costly adjustments, and carried out bold
reforms in their quest for greater integration into world
trade, but they still encounter numerous difficulties. These
are aggravated by, inter alia: stifling external indebtedness;
a continued deterioration of the terms of trade; an alarming
decline in official development assistance; and an equally
worrying reduction of international cooperation for
development in general.
These disturbing trends are in contrast with the
global consensus that has emerged during major
international conferences organized over the past decade
under the auspices of the United Nations. They raise
legitimate questions as to the very future of the system
established to organize international cooperation for
development.
On the eve of the third millennium, and at a time
when we are trying to find consensus on the need to
reform our Organization to prepare it to take up
challenges and face future tasks, we all need to do some
soul-searching. Tomorrow’s United Nations will be what
we, the peoples of the United Nations, want it to be. And
the new United Nations that our countries intend to build
will, above all, need to be freed from the mistakes and
bad habits of the past.
Yesterday, the United Nations was a melting pot for
the ideals and values that unite us; tomorrow its job is to
reconcile these ideals and values with all the expectations
of our peoples and nations that are still to be met. This
reform project should result in our ideals and values being
dealt with in the only way that matters, namely, turned
into a vision that become reality. This is what lies at the
heart of this major project which we can undertake for the
United Nations and, in the final analysis, for ourselves.






